Burr, J. (dissenting):
I dissent, and think that there is a construction possible which will save this will, and if so, such construction should be adopted.
The purpose of the trust is to pay the income to testator’s wife, Evelyn V. Smith, during the continuance of the trust hereby created, out of which she shall not only support and maintain herself, but also the testator’s three children named. No trust can survive the purpose of its creation. If Mrs. Smith is the sole beneficiary of the income, then it must necessarily terminate at her death, but it may terminate before that time, to wit, at the- expiration of five years. A trust for life which may be terminated at some definite period, within that life is valid. (Provost v. Provost, 70 N. Y. 141; Kahn v. Tierney, 135 App. Div. 897; affd., 201 N. Y. 516.) It does not seem to me that the trust could be construed as a trust in any sense for the benefit of the children, and that the clause with reference to the children’s support out of the income was simply by way of relieving the mother from her legal obligation to support them out of her own estate. There is no direction that the income . shall be divided equally among them, and there is no direction that in the event of the death of one or more, the remaining income shall be paid to the survivors. I think this view is confirmed by the direction for the distribution of the corpus of the estate. The first distribution provided is, one-third of such corpus to his wife, Evelyn Y. Smith, and the remaining two-thirds in equal parts to each of his three children, specifically *319named by him, that is, two-ninths each. Although this division is directed to be made at the end of five years, necessarily, tobe accurately accomplished, both Mrs. Smith and all of the children must be then living. What happens if Mrs. .Smith dies ? The will says in the event of the death of his wife before the period of distribution aforesaid, then (that is, at her death) the share of his estate distributable to her but for her death, that is, one-third thereof, shall go to and be divided among his children or the survivor of them, in equal parts, share and share alike. What is to become of the other two-thirds ? There is no provision for continuing the trust estate as to that, for there is no direction to pay the income to any one but testator’s wife, and, therefore, whether the five-year period has expired or not, the remaining two-thirds become immediately distributable among the three children, if they are then living. The death of one or more of the children during the five-year period would not terminate the trust, but the income would still be paid to Mrs. Smith during her fife, or until the expiration of the five years. As to the corpus of the estate should one or more of the children die during Mrs. Smith’s life and before the termination of the five-year period, leaving issue, then, at the time of distribution, the share of the one so dying would go to such issue, and if either of such children should die during Mrs. Smith’s life, or before the five7year period of distribution, without leaving lawful issue, then, when the estate was distributed, it would go to the survivors.
The only possible sentence that could cast doubt upon this construction is this: “ Or, if only one of my said children, or my wife survive the five year trust period, then the whole of said estate and property shall vest in and be delivered to such sole survivor.” If testator’s wife were the sole survivor of the five-year trust period, as I have pointed out, the will would be a valid one, since the period of distribution was reached during her life. But, suppose that Mrs. Smith and all but one of the children die during the five-year period, Mrs. Smith being the last one so to die, is the trust estate still continued until the expiration of five years ? I think not; first, because there is no provision to pay the income to any one after her death; second, because at least as to one-third part thereof, by *320express .provision of the will, the corpus becomes immediately distributable upon her death.
There being no intermediate trust estate as to .the remaining two-thirds,- the will might be construed as though it read: “ If my wife dies during the five-year period, leaving one child only surviving her, then, at the end of five years, I give two-thirds of the estate to such child,” but, there being no intermediate estate, the time for the devise to take effect would be anticipated, and notwithstanding the five-year period had not expired, the remaining two-thirds of the estate would be immediately distributable.
Judgment for plaintiffs on agreed statement of facts, without costs.